DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the amendment filed 10/6/2021. Claims 1-20 are pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ojima (US 5404926 A), in view of Voges et al (US 20150007948 A1) and Hayashiguchi (US 5479979 A).
Regarding claim 1, Ojima teaches a roller shade (shown in figure 1) adapted to be installed in a non-rectangular structural opening (see last line of Abstract) comprising (figure 1) a pair of sides jambs 22a interconnected at their first ends by a first jamb 22b and at their second ends by a second jamb 22c, wherein the roller shade comprises (figure 1): 
a roller tube 4 adapted to be attached between the side jambs and proximate to the first jamb 22b; 
a shade material 2 comprising and extending between a first end attached to the roller tube 4 and a second end (attached to a rod 3), wherein the roller tube is adapted to rotate to roll or unroll the shade material 2, wherein the shade material 2 comprises a shape that corresponds to a shape of the 
a pair of longitudinal side channels 52 (see figure 7) each comprising a longitudinal track (C-shaped track of the slider 62) and adapted to be attached along one of the side jambs 22a (Col. 5, lines 38-45); and
a longitudinal hem bar assembly 3 attached to the second end of the shade material 2. 
However Ojima is silent concerning a pair of wheels at its opposite terminal ends of the ham bar assembly such that an axis of rotation of each of the wheels is orthogonal to the longitudinal hem bar assembly, wherein each wheel is adapted to be retained by and travel within one of the longitudinal tracks; and a pair of tension modules adapted to be attached proximate to the second jamb, wherein each tension module comprises a retractable cable attached to the hem bar proximate to one of the wheels, wherein the tension modules are adapted to provide tension on the hem bar assembly.
Voges et al teaches (see figure 1) a pair of wheels 110 attached proximate to opposite terminal ends of the hem bar assembly 103 such that an axis of rotation of each of the wheels 110 is orthogonal to the longitudinal hem bar assembly, wherein each wheel 110 is adapted to be retained by and travel within one of the longitudinal tracks 112.
Hayashiguchi teaches a shade drive unit 26 operably connected to the roller tube 5 and adapted to rotate (Col. 4, lines 1-6) the roller tube 5 to roll or unroll the shade material 8; a pair of tension modules 14 adapted to be attached proximate to the second jamb (bottom of a screen device), wherein each tension module 14 comprises a retractable cable 19 attached to the bar 10, wherein the tension modules 14 are adapted to provide tension on the bar 10  (see Col. 1, lines 51-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Ojima with wheels attached to the hem bar and tracks, as taught by Voges et al, 
Regarding claim 2, Ojima teaches the hem bar assembly 3 further comprises a hollow housing 7 with a pair opposite open ends (ends of the housing 7) and a pair of extendable arms 8 each partially residing (shown in figure 1) within the hollow housing 7 and partially extending (shown in figure 1) from one of the opposite open ends of the hollow housing 7, wherein each wheel 60 (which is replaced by 110 of Voges) of the hem bar assembly 3 is attached to a terminal end of one of the pair of extendable arms 8.
Regarding claim 3, Ojima teaches each longitudinal side channel 52 is adapted to receive the terminal end (see figure 7) of one of the pair of extendable arms 8.  Also look at fig. 8 of Lin which shows the terminal end in the side channel.
Regarding claim 4, Ojima teaches the longitudinal tracks (C-shaped track of the slider 62 shown in figure 7) are adapted to guide (Col. 5, lines 38-45) the hem bar assembly 3 along the side jambs 22a and control an extension (see figure 1) of the pair of extendable arms 8 as distance between the side jambs changes.
Regarding claim 5, Ojima teaches the pair of side jambs 22a of the non-rectangular structural opening are unparalleled (see figure 1) causing the pair of extendable arms 8 to extend from or retract into the open ends of the hollow housing 7 as the shade material 2 is rolled on or unrolled from the roller tube 4.
Regarding claim 10, Ojima teaches all of the elements of the current invention as stated above except a fascia adapted to be attached to the second jamb to substantially conceal the pair of tension modules from view.
Hayashiguchi teaches (see figures 6-7) a fascia 22 adapted to be attached to the second jamb 3 to substantially conceal the pair of tension modules 14 from view.

Note too that when interpreted with the broadest reasonable interpretation, a first element is "attached to" a second element by way of one or more elements in between. 
Regarding claim 11, Ojima in view of Hayashiguchi teaches the fascia 22 comprises a pair of holes through which the retractable cables exit the fascia 22 (see Col. 3, lines 35-41).
Regarding claim 12, Ojima teaches all of the elements of the current invention as stated above except the retractable cables extend into and are substantially concealed by the longitudinal side channels.
Hayashiguchi teaches (see figure 2) the retractable cables 19 extend into and are substantially concealed by the longitudinal side channels 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Ojima with the retractable cables inside the longitudinal side channels, as taught by Hayashiguchi, to hide the retractable cables from the front sight.
Regarding claim 13, Ojima teaches the first jamb 22b is offset (shown in figure 1) from the second jamb 22c of the non-rectangular opening, wherein the roller tube 4 is adapted to be attached between the side jambs 22a at an angle (shown in figure 1) with respect to the first jamb 22b.
Regarding claim 15, Ojima teaches the roller tube 4 is adapted to be attached between the side jambs 22a substantially perpendicularly to a direction of travel of the shade material 2.
Regarding claim 16, Ojima teaches the hem bar assembly 3 is adapted to be attached to the second end of the shade material 2 such that the hem bar assembly 3 is parallel to the second jamb 22c.  
Regarding claim 19, Ojima teaches a roller shade (shown in figure 1) adapted to be installed in a non-rectangular structural opening (see last line of Abstract) comprising (figure 1) a pair of sides jambs 
a roller tube 4 adapted to be attached between the side jambs proximate (to the first jamb 22b) and at an angle (shown in figure 1) with respect to the first jamb 22a such that the roller tube 4 is disposed substantially perpendicular to a direction of travel of the shade material 2; 
a shade material 2 comprising and extending between a first end attached to the roller tube 4 and a second end (attached to a rod 3), wherein the shade material 2 comprises a shape that corresponds to a shape of the structural opening such that the shade material substantially covers the structural opening when it is unrolled from the roller tube 4 (see figure 1); 
a pair of longitudinal side channels 52 (see figure 7) each comprising a longitudinal track (C-shaped track of the slider 62) and adapted to be attached along one of the side jambs 22a (Col. 5, lines 38-45);
an extendable hem bar assembly 3 attached to the second end of the shade material 2 such that the hem bar 3 assembly is parallel to the second jamb 22c, wherein the longitudinal tracks (C-shaped track of the slider 62 shown in figure 7) are adapted to guide (Col. 5, lines 38-45) the hem bar assembly 3 along the side jambs 22a and control an extension (see figure 1) of the pair of extendable arms 8 as the shade material 2 is rolled on or unrolled from the roller tube 4 and the distance between the side jambs changes.
However Ojima is silent concerning a pair of wheels attached proximate to opposite terminal ends of the hem bar assembly such that an axis of rotation of each of the wheels is orthogonal to the longitudinal hem bar assembly, wherein each wheel is adapted to be retained by and travel within one of the longitudinal tracks; and a pair of tension modules adapted to be attached proximate to the second jamb, wherein each tension module comprises a retractable cable attached to the hem bar 
Voges et al teaches (see figure 1) a pair of wheels 110 attached proximate to opposite terminal ends of the hem bar assembly 103 such that an axis of rotation of each of the wheels 110 is orthogonal to the longitudinal hem bar assembly, wherein each wheel 110 is adapted to be retained by and travel within one of the longitudinal tracks 112.
Hayashiguchi teaches a pair of tension modules 14 adapted to be attached proximate to the second jamb (bottom of a screen device), wherein each tension module 14 comprises a retractable cable 19 attached to the bar 10, wherein the tension modules 14 are adapted to provide tension on the bar 10 (see Col. 1, lines 51-57), wherein (see figure 2) the retractable cables 19 extend into and are substantially concealed by the longitudinal side channels 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Ojima with wheels attaches to the ham bar and tracks, as taught by Voges et al, to easily slide the ham bar up/down; and provide Ojima with a shade drive unit and a pair of tension modules, as taught by Hayashiguchi, to move the shade material between open and closed position.
Regarding claim 18, Ojima teaches all of the elements of the current invention as stated in claim 19 above except a fascia adapted to be aligned with and attached to the first jamb to substantially conceal the angled roller tube from view. 
Although it seems the fascia is ‘attached’ to the first jamb it doesn’t appear to be explicitly taught by Ojima, therefore the examiner takes Official Notice that it was old and well known in the art before the effective filing date of the invention to provide a fascia to conceal objects from view such that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date 
Examiner acknowledges applicant’s acceptance of examiner’s Official Notice that it is well known in the art to provide a fascia to conceal objects from view.  Applicant’s lack of arguments or traversal results in the Official Notice being acknowledged as admitted prior art.  Per MPEP 2144.03 [R-1] (C) (emphasis by examiner):
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

Thus the issues are considered admitted prior art.

Regarding claims 14 and 20, although it seems the fascia is ‘attached’ to the first jamb it doesn’t appear to be explicitly taught by Ojima, therefore the examiner takes Official Notice that it was old and well known in the art before the effective filing date of the invention to provide a fascia to conceal objects from view such that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Ojima to have the fascia for the well-known purpose of decorative concealing means.
Examiner acknowledges applicant’s acceptance of examiner’s Official Notice that it is well known in the art to provide a fascia to conceal objects from view.  Applicant’s lack of arguments or traversal results in the Official Notice being acknowledged as admitted prior art.  Per MPEP 2144.03 [R-1] (C) (emphasis by examiner):
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

Thus the issues are considered admitted prior art.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ojima, in view of Voges et al and Hayashiguchi as applied to claim 2 above and [hereinafter referred to as the modified device of Ojima], and further in view of Hofmann (US 20150083349 A1).
Regarding claim 6, the modified device of Ojima teaches all of the elements of the current invention as stated above except a rotatable idler gear disposed within the hollow housing, wherein each of the pair of extendable arms comprise a gear rack adapted to engage the idler gear.
Hofmann teaches the hem bar assembly 14 comprises (see figure 2a) a rotatable idler gear 30 disposed within the hollow housing 20, wherein each of the pair of extendable arms (22, 24) comprise a gear rack (26, 28) adapted to engage the idler gear 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the modified device of Ojima with an idler gear and extendable arms with a gear rack, as taught by Hofmann, for the smooth operation of the hem bar as it moves up and down between the first and second jambs.  Note too that if it an obvious functional equivalent substitution as an alternative reason.
Regarding claim 7, the modified device of Ojima in view of Hofmann teaches the idler gear 30 and the pair of gear racks (26, 28) cooperatively act as a synchronizing mechanism to synchronize a distance the pair of extendable arms (22, 24) extend out of the pair of open ends of the hollow housing 20.
Regarding claim 8, the modified device of Ojima teaches all of the elements of the current invention as stated above except the hollow housing comprises a plurality of rollers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the modified device of Ojima with a plurality of rollers, as taught by Hofmann, for the smooth operation of the extendable arms as it moves sideways.  Note too, if it is found these cannot be reasonably considered roller, the examiner takes Official Notice that it was old and well known to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use rollers and sliders as functionally equivalent means to reduce friction during guiding such that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided such a substitution.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection. Newly applied reference Voges et al teaches a hem bar assembly having a pair of wheels such that an axis of the rotation of the wheels is orthogonal to the hem bar assembly as is now claimed by the applicant. 
Allowable Subject Matter
Claim 17 is allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/Johnnie A. Shablack/Primary Examiner, Art Unit 3634